Unclaimed Funds Report                                                              Page 1 of 3
    Case 19-13368 Doc 109          Filed 09/11/20 Entered 09/11/20 11:54:58     Desc Main
                                    Document     Page 1 of 3



                                   Unclaimed Funds
                                 Entered 9/11/2020 to 9/11/2020

         Case No./
                           Creditor                               Amount     Entered
         Cred No.

         15-10774 -fjb     NSTAR Electric Company                  133.47    09/11/2020
         19483772          d/b/a Enersource Energy
                           c/o Ganick, O'Brien & Sarin
                           161 Granite Avenue
                           Dorchester, MA 02124
                           02124

         15-10774 -fjb     Jefferson Capital Systems, LLC          173.79    09/11/2020
         19483718          c/o Barletta Law Offices
                           P.O. Box 378
                           Medford, MA 02155

         15-11044 -jeb     CHRISTINE AND MARK POMEROY              865.00    09/11/2020
         20545292          23 CARMEL ST
                           MIDDLEBORO, MA 02346
                           02346

         15-11206 -jeb     ANTHONY GRASSA                           95.00    09/11/2020
         20545293          3 OLD RUBBLY RD
                           BEVERLY, MA 01915
                           01915

         15-12703 -fjb     CIT Bank, N.A.                         1,587.60   09/11/2020
         19806876          P.O. Box 9013
                           Addison, Texas 75001
                           75001

         15-13019 -fjb     PATRICK CULHANE, ESQ.                      0.04   09/11/2020
         20545303          100 GRANDVIEW RD
                           SUITE 304
                           BRAINTREE, MA 02184
                           02184

         15-13439 -msh     Acs/mefa                               1,471.25   09/11/2020
         19580980          PO Box 7052
                           Utica, NY 13504-7052
                           13504-7052

                                                                    14.88    09/11/2020



https://ecf.mab.uscourts.gov/cgi-bin/UnclaimedReport.pl                                9/11/2020
Unclaimed Funds Report                                                            Page 2 of 3
    Case 19-13368 Doc 109          Filed 09/11/20 Entered 09/11/20 11:54:58   Desc Main
                                    Document     Page 2 of 3

         15-13545 -jeb     Crocker's Refrigeration
         19586061          c/o Jennifer L. Thyng, LLC
                           PO Box 1457
                           Orleans, MA 02653
                           02653

         18-13259 -fjb     MADILYN COLUNTINO                   1,075.51   09/11/2020
         20545294          6 JUNIPER ST
                           BEVERLY, MA 01915
                           01915

         19-11016 -jeb     MAX GOLDFARB                        2,038.20   09/11/2020
         20545295          19 APPLE VALLEY DR
                           SHARON, MA 02067
                           02067

         19-12121 -fjb     JOHN BYRNE, JR.                       550.02   09/11/2020
         20545296          COLLEEN LAWLER
                           3 LAUREL RD
                           MILTON, MA 02186
                           02186

         19-12421 -jeb     TINA CORMIER-CORCORAN               5,034.78   09/11/2020
         20545297          81 MAIN ST
                           WALTHAM, MA 02453
                           02453

         19-12780 -msh     LAUREN BEHNING                        322.00   09/11/2020
         20545298          24 COLBORNE RD
                           APT. #14
                           BRIGHTON, MA 02135
                           02135

         19-13368 -fjb     SANDRA GILBERT                      3,608.04   09/11/2020
         20545299          180A HIGH ST
                           NEWBURYPORT, MA 01950
                           01950

         19-13524 -jeb     PETER NURSE                           442.52   09/11/2020
         20545301          34 FRANKLIN ST
                           ATTLEBORO, MA 02703
                           02703

         19-14410 -msh     JOSEPH & LEAH ROGERS                3,939.44   09/11/2020
         20545302          12 MIRASOL DR
                           BOURNE, MA 02532
                           02532




https://ecf.mab.uscourts.gov/cgi-bin/UnclaimedReport.pl                             9/11/2020
Unclaimed Funds Report                                                            Page 3 of 3
    Case 19-13368 Doc 109          Filed 09/11/20 Entered 09/11/20 11:54:58   Desc Main
                                    Document     Page 3 of 3



                                                              Grand Total: 21,351.54




https://ecf.mab.uscourts.gov/cgi-bin/UnclaimedReport.pl                             9/11/2020
